MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 134 
Docket:	      Pen-17-53	
Submitted	
  On	Briefs:	 June	14,	2017	
Decided:	     June	27,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                            IN	RE	KALIYAH	B.	
	
	
PER	CURIAM	

	        [¶1]	 	 The	 mother	 of	 Kaliyah	 B.	 appeals	 from	 an	 order	 of	 the	 District	

Court	 (Bangor,	 Jordan,	 J.)	 finding	 jeopardy	 as	 to	 both	 her	 and	 the	 father	

pursuant	 to	 22	 M.R.S.	 §	 4035(4-A)	 (2016),	 and	 ordering	 that	 the	 child	 be	

placed	 in	 the	 custody	 of	 the	 Department	 of	 Health	 and	 Human	 Services	

pursuant	to	22	M.R.S.	§	4036(1)(F)	(2016).1		Because	(1)	a	dispositional	order	

of	custody	is	not	appealable,2	(2)	the	mother	does	not	challenge	the	finding	of	

jeopardy	 as	 to	 her,	 and	 (3)	 the	 evidence	 supports	 the	 court’s	 finding	 of	

jeopardy	as	to	the	father,	we	affirm	the	judgment.		


    1		The	father	has	not	appealed.	


    2	 	 To	 the	 extent	 the	 mother	 challenges	 the	 dispositional	 order	 placing	 the	 child	 in	 Department	

custody	 rather	 than	 in	 the	 father’s	 custody,	 such	 a	 challenge	 is	 interlocutory	 and	 not	 properly	
before	 us.	 	 See	 22	 M.R.S.	 §§	 4006,	 4036	 (2016).	 	 As	 we	 have	 recently	 reiterated,	 “the	 disposition	
ordered	by	a	court	after	it	makes	[a	jeopardy]	finding	is	not	appealable.”		In	re	Z.S.,	2015 ME 110,	
¶	8,	 121 A.3d 1286  (alteration	 in	 original)	 (quotation	 marks	 omitted).	 	 Accordingly,	 we	 do	 not	
address	 that	 aspect	 of	 the	 mother’s	 appeal.	 	 For	 the	 purposes	 of	 this	 appeal,	 we	 assume	 without	
deciding	that	one	parent	has	standing	to	challenge	a	jeopardy	determination	as	to	another	parent.	
2	

	     [¶2]	 	 The	 court	 found,	 by	 a	 preponderance	 of	 the	 evidence,	 that	 as	 to	

both	the	mother	and	the	father,	the	child	was	in	circumstances	of	jeopardy	to	

her	health	and	welfare.		See	22	M.R.S.	§	4035(2);	In	re	Dorothy	V.,	2001 ME 97,	

¶¶	 11-12,	 774 A.2d 1118.	 	 The	 court	 based	 this	 determination	 on	 the	

following	factual	findings,	which	are	supported	by	competent	evidence	in	the	

record.	

	     [¶3]	 	 The	 mother	 suffers	 from	 substance	 abuse	 and	 mental	 health	

issues,	 has	 not	 participated	 in	 visitation	 with	 the	 child	 or	 attended	 services,	

used	heroin	regularly	while	pregnant	with	the	child,	and	remained	addicted	to	

heroin	 as	 of	 the	 jeopardy	 hearing.	 	 The	 father	 has	 a	 history	 of	 domestic	

violence	and	“has	been	neglectful	and	has	failed	to	protect	[the	child].”	

	     [¶4]	 	 In	 October	 2016,	 when	 the	 father	 had	 custody	 of	 the	 child,	 the	

mother	called	the	father	upset	about	her	heroin	addiction,	her	lack	of	support	

from	family	members,	and	her	desire	to	see	the	child.		At	this	time,	the	child	

was	a	young,	vulnerable	infant,	dependent	on	her	caregiver.		The	father	took	

the	child	to	live	with	the	mother	for	several	days.		Although	the	father	knew,	

having	 been	 informed	 by	 the	 Department,	 that	 the	 child	 was	 not	 to	 be	 left	

alone	 with	 the	 mother	 unsupervised,	 on	 October	 8,	 2016,	 he	 left	 the	 child	

alone	with	the	mother	while	he	traveled	to	New	York	City.		Upon	learning	of	
                                                                                      3	

the	 arrangement,	 the	 Department	 undertook	 a	 search	 for	 the	 child,	 which	

lasted	several	hours	before	the	child	was	located.		During	the	search	effort,	the	

father	 spoke	 with	 the	 Department	 over	 the	 phone	 and	 lied	 repeatedly	 about	

his	and	the	child’s	whereabouts.		

	        [¶5]	 	 The	 court	 concluded	 that	 by	 leaving	 the	 child	 alone	 with	 the	

heroin-addicted	mother	and	lying	to	those	charged	with	protecting	the	child,	

the	 father	 exhibited	 a	 “serious	 failure	 in	 judgment”	 that	 created	 a	

circumstance	of	jeopardy.		Because	the	court’s	finding	that	the	child	was	more	

likely	than	not	in	circumstances	of	jeopardy	in	her	father’s	care	is	supported	

by	 competent	 record	 evidence,	 we	 affirm	 the	 judgment.	 	 See	 In	 re	 E.A.,	

2015 ME 37,	¶	7,	114 A.3d 207.	

	        The	entry	is:	

                            Judgment	affirmed.	

	        	        	         	    	     	

Randy	G.	Day,	Esq.,	Garland,	for	appellant	Mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services		
	
	
Bangor	District	Court	docket	number	PC-2016-75	
FOR	CLERK	REFERENCE	ONLY